Citation Nr: 0621377	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  05-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel











INTRODUCTION

This appeal comes to the Board of Veterans' Appeals (BVA or 
Board) from a January 2004 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied the benefit sought on appeal.  The 
appellant, who had active duty for training from May 1967 to 
September 1967 and was in the Army reserves until February 
1972, appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review. 


FINDING OF FACT

The appellant had hearing loss that preexisted his active 
duty for training and this hearing loss was not shown to have 
increased in severity or chronically worsened during service.  


CONCLUSION OF LAW

Preexisting hearing loss was not aggravated during active 
duty for training.  38 U.S.C.A. §§ 101(24), 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in June 2003.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the appellant is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has been kept appraised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statement of the Case, and been informed of the 
evidence considered in the case, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claim.  The appellant have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the appellant's appeal.  

The appellant asserts that his current hearing loss 
disability was caused by his time on active duty for training 
in the Army reserves.  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a pre-existing injury in the active 
military, naval or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  The term "active military, naval or 
air service" is further defined as (1) active duty or a 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and (2) any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  
Service connection for a person on inactive duty is permitted 
only for injuries, not diseases, incurred or aggravated in 
the line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 
(1993).  The mere fact of a training injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  

The appellant's enlistment physical in January 1966 
demonstrated that he had bilateral hearing loss (as shown by 
audiometer readings).  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (noting that the threshold for normal hearing is 
from zero to 20 decibels, and that threshold levels above 20 
decibels indicate some degree of hearing loss).  However, 
service medical records fail to show any complaints of, or 
treatment for, hearing difficulty during any periods of 
training, and it was not until a separation physical in 
August 1971 that it was shown again that the appellant had 
bilateral hearing loss.  

The appellant's file is void of any hearing examinations 
taken at the beginning and end of a period of active duty for 
training that might show that his hearing acuity diminished 
during that period of training.  The appellant's file is also 
void of either a medical opinion of record or medical 
evidence which indicates that his hearing loss, which was 
noted at entry, increased in severity during a period of 
active duty for training.

In March 2005 the appellant underwent a VA examination which 
confirmed bilateral hearing loss.  However, the examiner 
explained that based on the appellant having bilateral 
hearing impairment prior to enlistment and continuing to show 
decreases in hearing acuity following his reserve service, it 
was not as likely as not that the appellant's hearing loss 
was caused by military noise exposure.

The appellant denied receiving any treatment for his hearing 
from either private or VA doctors; and while the report of a 
private hearing examination from January 2003 showed a 
diagnosis of bilateral hearing loss, there was no indication 
that the appellant's hearing loss worsened during a period of 
training.

Accordingly, as evidence has not been presented showing that 
the appellant's bilateral hearing loss increased in severity 
during a period of training, the appellant's claim is denied.




ORDER

Service connection for bilateral hearing loss is denied



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


